ICJ_104_LaGrand_DEU_USA_1999-03-03_ORD_01_NA_01_FR.txt. 18

DÉCLARATION DE M. ODA
[Traduction]

1. J'ai voté en faveur de l’ordonnance de la Cour après avoir beaucoup
hésité car j'estime que la demande en indication de mesures conserva-
toires présentée par l’Allemagne à la Cour aurait dû être rejetée. Dans le
délai restreint — quelques heures seulement -—— dont disposait la Cour
pour statuer, je me suis toutefois vu, à mon grand regret, dans l’impos-
sibilité de développer suffisamment mon argumentation pour persuader
mes collègues de modifier leur position.

2. Je peux, pour des motifs humanitaires, comprendre la situation cri-
tique dans laquelle se trouve M. Walter LaGrand, et reconnaître que le
dépôt de la demande par l’Allemagne, qui n’a eu lieu qu’hier soir (à
savoir à 19 h 30 le 2 mars 1999), fait que son sort, encore que cela ne soit
pas normal, est aujourd’hui entre les mains de la Cour.

Je voudrais toutefois ajouter que, s’il y a lieu de respecter les droits de
M. Walter LaGrand dès lors qu’ils ont trait à des questions d’ordre
humanitaire, il convient en même temps de tenir compte des droits des
victimes d’actes de violence (aspect qui a souvent été négligé). Il convient
aussi de noter que, depuis son arrestation, M. Walter LaGrand a dans
toutes les procédures dont il a fait l’objet été traité conformément aux
règles du système judiciaire des Etats-Unis, qui est régi par le principe de
la légalité.

La Cour ne saurait ni faire fonction de cour d’appel en matière crimi-
nelle ni être saisie de requêtes tendant à ce qu’elle rende des ordonnances
d’habeas corpus. La Cour n’a pas compétence pour se prononcer sur des
questions relatives à la peine capitale et à son application, et ne devrait
pas intervenir dans ces domaines. Il n'appartient pas à la Cour inter-
nationale de Justice de déterminer si la peine capitale est contraire à l’ar-
ticle 6 du pacte international relatif aux droits civils et politiques de 1966
— du moins en l’occurrence.

3. Comme il a été dit plus haut, l'Allemagne a présenté sa demande à
la Cour, le 2 mars 1999 à 19 h 30, en même temps que la requête par
laquelle elle a introduit une instance contre les Etats-Unis en raison de
violations de la convention de Vienne sur les relations consulaires de
1963. M. Walter LaGrand a été traduit devant les tribunaux internes des
Etats-Unis pour un meurtre qu’il aurait commis en 1982.

Si un différend existait entre l’Allemagne et les Etats-Unis au sujet de
l'interprétation ou de l’application de la convention de Vienne, il pourrait
tenir au fait que les Etats-Unis auraient violé la convention au moment
de l'arrestation de M. Walter LaGrand en n’avertissant pas les agents
consulaires allemands de l'événement. De fait, ces derniers n’ont été

13
LAGRAND (DÉCL. ODA) 19

informés de la situation qu'en 1992, et ce uniquement par M. Walter
LaGrand lui-même.

4. Quelle est la décision que Allemagne demande à la Cour de
prendre dans sa demande en indication de mesures conservatoires du
2 mars 1999? L'Allemagne la prie principalement de statuer sur la situa-
tion personnelle de M. Walter LaGrand, à savoir son exécution immi-
nente par les autorités compétentes de l'Etat de l’Arizona, dont jusqu’à
hier Allemagne n’a pas cherché à s'occuper.

L'Allemagne a demandé le rétablissement du statu quo ante. Or, si les
autorités consulaires avaient pu entrer en communication avec M. Walter
LaGrand à l’époque de son arrestation ou de sa détention, la procédure
judiciaire dans cette affaire devant les tribunaux internes des Etats-Unis
n'aurait pas été différente.

5. Je voudrais maintenant aborder certaines questions générales
concernant les mesures conservatoires. Tout d’abord, des mesures conser-
vatoires sont généralement indiquées pour sauvegarder des droits des
Etats exposés à un risque imminent de violation irréparable et ces droits
des Etats doivent être ceux qui seront examinés lors de la phase du fond
et doivent constituer l’objet de la requête introductive d'instance ou se
rapporter directement à celle-ci. Or, en l’espèce, ces droits (d'Etats parties)
visés dans la convention de Vienne ne sont nullement exposés à un risque
de violation imminente irréparable.

Je tiens à rappeler que la demande en indication de mesures conserva-
toires doit essentiellement être liée à la requête introductive d’instance
présentée par l'Etat. Le fait que les Etats-Unis n’aient pas averti les auto-
rités consulaires allemandes de l’arrestation, de la détention et du procès
de M. Walter LaGrand et que l'Allemagne n'ait pas saisi la Cour avant
hier n’est pas —- quoiqu'il puisse paraître — directement lié à l'exécution
imminente de ce ressortissant allemand. L'objet des mesures conserva-
toires est de sauvegarder les droits des Etats exposés à un risque immi-
nent de violation irréparable.

6. Sil n’avait pas été fait droit à la demande en l’espèce, la requête
elle-même aurait été vidée de tout son sens. Je n’aurais alors pas hésité en
pareil cas à faire observer qu’on ne saurait se servir d’une demande en
indication de mesures conservatoires pour permettre à la requête princi-
pale de suivre son cours. De plus, des demandeurs ne devraient pas se
servir de la demande en indication de mesures conservatoires pour obte-
nir des décisions interlocutoires qui confirmeraient leur propres droits et
préjugeraient la décision dans l'instance principale.

Intervenir directement dans le sort d’un individu reviendrait pour la
Cour à s’écarter dans une certaine mesure de sa fonction d’organe judi-
ciaire principal de l'Organisation des Nations Unies, qui est essentielle-
ment celle d’une juridiction créée pour régler les différends opposant les
Etats au sujet de leurs droits et de leurs obligations. J'espère ardemment
que la présente affaire ne créera pas un précédent dans l'histoire de la
Cour.

Tout en considérant qu’il devrait être fait plus fréquemment appel à la

14
LAGRAND (DECL. ODA) 20

Cour internationale de Justice, je ne saurais admettre qu’on la saisisse de
questions comme celles que je viens d’aborder sous le prétexte de pro-
téger les droits de l’homme.

7. Ce sont là les raisons qui m’ont conduit à penser qu’il n’y avait pas
lieu d’indiquer les mesures conservatoires demandées par Allemagne eu
égard au caractère fondamental de telles mesures. Je le rappelle avec
force, si j'ai voté en faveur de l’ordonnance, c’est uniquement pour des
motifs humanitaires.

{Signé ) Shigeru Opa.

15
